                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ERIC MEYER,                                          Case No. 19-cv-01347-JD
                                                       Plaintiff,                            ORDER OF DISMISSAL AND TO
                                   8
                                                                                             SHOW CAUSE RE VEXATIOUS
                                                v.                                           LITIGANT
                                   9

                                  10    T. SHAN,
                                                       Defendant.
                                  11

                                  12          With respect to the specific complaint in this case, plaintiff is a patient at a mental health
Northern District of California
 United States District Court




                                  13   facility in Illinois who has filed a pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiff’s

                                  14   complaint is incomprehensible, and he presents no distinct claims. Plaintiff briefly discusses

                                  15   medication he is taking at the mental hospital in Illinois and then discusses various sex acts he

                                  16   wished to perform with several people. Plaintiff’s allegations are frivolous and fail to state a claim

                                  17   under 42 U.S.C. § 1983. Because no amount of amendment would cure the deficiencies of the

                                  18   complaint, this action will be dismissed without leave to amend.

                                  19          For the order to show cause, plaintiff has filed a barrage of incomprehensible lawsuits in

                                  20   this district, where he does not reside. All of the complaints have been dismissed because they

                                  21   were unintelligible. Plaintiffs repeated filings here are particularly odd because he is housed in

                                  22   Illinois, names defendants in Illinois or elsewhere in the country, and none of the cases have any

                                  23   connection whatsoever to the Northern District of California.

                                  24          It seems likely that the filings reflect a mental health issue related to plaintiff’s

                                  25   confinement. While the Court wishes plaintiff well on his course of treatment, the frivolous

                                  26   filings must be stopped because they are inordinately burdening the Court’s legal staff and the

                                  27   Clerk’s office. Consequently, plaintiff is ordered to show cause why he should not be declared a

                                  28   vexatious litigant and required to obtain leave of Court before filing any new action.
                                   1          Legal Standard

                                   2          “The All Writs Act, 28 U.S.C. § 1651(a), provides district courts with the inherent power

                                   3   to enter pre-filing orders against vexatious litigants.” Molski v. Evergreen Dynasty Corp., 500

                                   4   F.3d 1047, 1057 (9th Cir. 2007). “Flagrant abuse of the judicial process cannot be tolerated

                                   5   because it enables one person to preempt the use of judicial time that properly could be used to

                                   6   consider the meritorious claims of other litigants.” De Long v. Hennessy, 912 F.2d 1144, 1148

                                   7   (9th Cir. 1990). To determine whether a litigant is “vexatious,” courts consider, among other

                                   8   factors, the number and nature of the litigant’s court filings, the litigant’s motive in submitting

                                   9   those filings, and whether the litigant’s filings have caused other parties needless expense or

                                  10   imposed an unnecessary burden on the courts or court staff. Molski, 500 F.3d at 1057-58

                                  11   (applying the factors from Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2nd Cir. 1986)).

                                  12          Record
Northern District of California
 United States District Court




                                  13          On December 24, 2018, plaintiff filed a complaint in Meyer v. World Bank, Case No. 18-

                                  14   cv-7703 JD (N.D. Cal. Dec. 24, 2018). Plaintiff named many defendants including the World

                                  15   Bank, the International Monetary Fund, several Supreme Court Justices and former President

                                  16   Obama. He argued that defendants were responsible for high taxes and for his abuse at a state

                                  17   hospital. The case was dismissed for failure to state a claim and as frivolous.

                                  18          On December 24, 2018, plaintiff filed a complaint in Meyer v. U.S. District Court, Case

                                  19   No. 18-cv-7706 JD (N.D. Cal. Dec. 24, 2018). Plaintiff discussed corruption caused by the World

                                  20   Bank and International Monetary Fund and sought to reopen old court cases. He also discussed

                                  21   the food he was receiving at his facility and he took issue with the ingredients. The case was

                                  22   dismissed for failure to state a claim and as frivolous.

                                  23          On December 24, 2018, plaintiff filed a complaint in Meyer v. Christian Coalition, Case

                                  24   No. 18-cv-7707 JD (N.D. Cal. Dec. 24, 2018). In the complaint, plaintiff sought to marry several

                                  25   actresses who he has named as co-petitioners and he sought information regarding predatory loans

                                  26   and toxic securities. He also stated that the World Bank and International Monetary Fund were

                                  27   threats to world peace. The case was dismissed for failure to state a claim and as frivolous.

                                  28
                                                                                          2
                                   1            In February 2019, plaintiff filed 13 cases: Case No. 19-cv-0582 JD, 19-0643, 19-0644; 19-

                                   2   0645, 19-0777, 19-0778, 19-0779, 19-0840, 19-0841, 19-0842, 19-0843, 19-0844, 19-0894. All

                                   3   of these complaints were incomprehensible and were dismissed as either duplicative or for failure

                                   4   to state a claim and as frivolous. On March 13, 2019, plaintiff filed Meyer v. Staff at Read who

                                   5   Hid my Radio, Case No. 19-cv-1346 JD (N.D. Cal. March 13, 2019). He stated that personal

                                   6   property needed to be replaced and he described sex acts he wished to perform with another

                                   7   individual. This case was dismissed as frivolous and plaintiff was instructed to file cases in his

                                   8   district if he has problems with his medication at the hospital.

                                   9            Discussion

                                  10            Given the history of plaintiff’s filings with this court, he may qualify as a vexatious

                                  11   litigant. He has filed 19 incomprehensible complaint 18 of which have already been dismissed for

                                  12   failure to state a claim, frivolous or duplicative. Plaintiff has been advised that if there are
Northern District of California
 United States District Court




                                  13   problems with the conditions of his confinement he must file cases in Illinois.

                                  14            On the basis of this record, the Court is considering declaring plaintiff a vexatious litigant

                                  15   and ordering that his future filings be screened before docketing to determine whether they are

                                  16   similarly frivolous and/or incomprehensible. Plaintiff shall submit a filing by April 5, 2019,

                                  17   showing cause why he should not be designated a vexatious litigant and subject to a pre-filing

                                  18   order.

                                  19            IT IS SO ORDERED.

                                  20   Dated: March 22, 2019

                                  21

                                  22
                                                                                                       JAMES DONATO
                                  23                                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ERIC MEYER,
                                   4                                                          Case No. 19-cv-01347-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        T. SHAN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 22, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Eric Meyer ID: A-North
                                       Chicago Read Mental Health Center
                                  18   4200 N. Oak Park
                                       Chicago, IL 60634
                                  19

                                  20

                                  21   Dated: March 22, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
